               Case 2:20-mj-00121-DB Document 21 Filed 01/25/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-MJ-00121-DB
12                                Plaintiff,            FINDINGS AND ORDER EXTENDING TIME FOR
                                                        PRELIMINARY HEARING PURSUANT TO RULE
13                         v.                           5.1(d) AND EXCLUDING TIME
14   GRAHAM WINTERS HETTINGER,                          DATE: January 26, 2021
                                                        TIME: 2:00 p.m.
15                               Defendant.             COURT: Hon.
16

17          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

18 Pursuant to Rule 5.1(d), filed by the parties in this matter on January 20, 2021. The Court hereby finds

19 that the Stipulation, which this Court incorporates by reference into this Order, demonstrates good cause

20 for an extension of time for the preliminary hearing date pursuant to Rule 5.1(d) of the Federal Rules of

21 Criminal Procedure.

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      [PROPOSED] FINDINGS AND ORDER                     1
             Case 2:20-mj-00121-DB Document 21 Filed 01/25/21 Page 2 of 2


 1        THEREFORE, FOR GOOD CAUSE SHOWN:

 2        1. The date of the preliminary hearing is extended to June 15, 2021, at 2:00 p.m.

 3        2. Defendant shall appear at that date and time before the Magistrate Judge on duty.

 4        3. The time by which the government shall be required to present an indictment in this matter

 5        under the Speedy Trial Act shall be excluded between January 26, 2021 and June 15, 2021 be

 6        excluded pursuant to 18 U.S.C. § 3161(b) & (h)(7)(A), (B)(iv), Local Code T-4

 7

 8        IT IS SO ORDERED.

 9        Dated: January 25, 2021
                                                   _____________________________________
10
                                                   CAROLYN K. DELANEY
11                                                 UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] FINDINGS AND ORDER                    2
